DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. 	The nine Information Disclosure Statements (IDS) submitted on 8 March 2019 and the one submitted on 26 June 2020 have all been considered by the Examiner. There are many strikethroughs of references listed on various IDS as they are duplicate citations made on other IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 255-256 and 259 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 255-256 and 259 each recite that “…the second annular top is a sixth height…” There is not a second, third, fourth or fifth height recited in the claims. Are there other heights to be considered? This is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 250-253 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess et al., US 2013/0139339.
	Hess et al. disclose the claimed invention including a handle (handle joined to neck 15, see paragraph 0080), a head coupled to the handle (10, paragraph 0080), the head comprising a front surface (upper face of 10, faces upwards in Figure 1), a plurality of tooth cleaning elements extending from the front surface of the head (20, see Figures), the plurality of tooth cleaning elements comprising a multi-height bristle tuft extending from a single tuft hole along a tuft axis (multi-height tuft formed of bristles of different heights, specifically 37 and 38 and extend from a single hole 40, see in particular Figures 2-3), the multi-height bristle tuft comprising a first bristle tuft section formed by taller bristles (section 39, taller bristles 37; described in paragraph 0088 and shown in Figure 6) and a second bristle tuft section formed by shorter bristles (section having shorter bristles 38, also see paragraph 0088 and Figure 6), the 
[AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (second portion transversely protruding from U-shaped cross section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox ((38) – section of lower bristles forms second bristle tuft section)][AltContent: textbox ((38) – section of lower bristles forms second bristle tuft section)][AltContent: textbox ((39) – first bristle tuft section)]	
    PNG
    media_image1.png
    300
    441
    media_image1.png
    Greyscale

Regarding claim 252, the plurality of tooth cleaning elements comprises a first set of the multi-height bristle tufts and a second set of the multi-height bristle tufts (see Figures 4-5), wherein the head comprises a longitudinal axis extending from a proximal end of the head to a distal end of the head (29, 30; Figures 4-5), and wherein the first set of the multi-height bristle tufts .
4.	Claim(s) 254 and 256 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohlbein, WO 2014/098853.
	Hohlbein discloses the claimed invention including an oral care implement comprising a handle (120), a head coupled to the handle (180), the head comprising a front surface (183, Figure 3) and a longitudinal axis extending from a proximal end of the head to a distal end of the head (axis not depicted, extends longitudinally in Figure 2), a plurality of tooth cleaning elements extending from the front surface of the head (210, 220, 250, 260, 270; see Figures), the plurality of tooth cleaning elements comprising a first conical tuft (first one of 210) comprising a first bristle wall (one of 240, see Figure 4 in particular) having an inner surface defining a first cavity along a first cavity axis (cavity 230, inner surface unlabeled, see Figures 2 and 4), the first cavity having a first transverse cross-sectional area that increases with distance from the front surface of the head (Figure 4), the first conical tuft terminating in a first annular top surface (at 241, see Figures 1-4), the plurality of tooth cleaning elements comprising a second conical tuft (another one of 210) comprising a second bristle wall (another one of 240) having an inner surface defining a second cavity along a second cavity axis (another cavity of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 255 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohlbein, WO 2014/098853 as applied to claim 254 in view of Chun et al., US 9,723,912.
	Hohlbein discloses all elements previously discussed above and further states that it is known for the conical tufts to have distal ends with different side profiles (paragraph 0058). Hohlbein does not disclose that the first annular top surface is a first height above the front surface of the head and that the second annular top surface is a second/sixth height above the front surface of the head, the first height being greater than the second/sixth height.
	Chun et al. teach a similar oral care implement where there are a plurality of tufts that together form a profile where the ends of the cleaning elements form a curvature (18, Figure 3; see also Figure 14B and 16A) so that the terminal end of the brush extends to reach a rear section of rear teeth in an dental arch (Column 3 Lines 26-50), the bristles positioned proximal to the opposing end of the terminal end are configured to reach a frontal teeth (Column 3 Lines 51-62) and that the overall bristle configuration conforms to a dental arch and the surface curvature of teeth (Column 2 Lines 5-10).
.
6.	Claim 259 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohlbein, WO 2014/098853 in view of Chun et al., US 9,723,912.
	Hohlbein et al. disclose all elements previously discussed above. Hohlbein further states that it is known for the conical tufts to have distal ends with different side profiles (paragraph 0058). Hohlbein does not disclose that the first annular top surface is a first height above the front surface of the head and that the second annular top surface is a second/sixth height above the front surface of the head, the first height being greater than the second/sixth height.
	Chun et al. teach a similar oral care implement where there are a plurality of tufts that together form a profile where the ends of the cleaning elements form a curvature (18, Figure 3; see also Figure 14B and 16A) so that the terminal end of the brush extends to reach a rear section of rear teeth in an dental arch (Column 3 Lines 26-50), the bristles positioned proximal to the opposing end of the terminal end are configured to reach a frontal teeth (Column 3 Lines 51-62) and that the overall bristle configuration conforms to a dental arch and the surface curvature of teeth (Column 2 Lines 5-10).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second annular top surfaces of the first .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 259 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,743,646. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of ‘646 anticipates claim 259 of the present application in that claims nearly verbatim an oral care implement having a handle, a head coupled to the handle, the head comprising a front surface and a longitudinal axis, a plurality of tooth cleaning elements extending from the front surface of the head, the plurality of tooth cleaning elements comprising first and second conical tufts having first and second bristle walls with an inner surface defining first and second respective cavities, the first and second cavities having respective first and second transverse cross-sectional areas that increase with distance from the front surface of the head, wherein the first and second conical tufts terminate at respective first and second annular top surfaces, the first and second annular top surfaces being first and second different heights from the front surface of the head. .
8.	Claims 255 and 257-258 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 15 of U.S. Patent No. 10,743,646 in view of Hohlbein, WO 2014/098853. 
	Claim 10 ‘646 discloses all of the claim limitations of claim 257 including that the first bristle wall has an outer surface that forms a first acute angle with the front surface of the head and a second bristle wall has an outer surface that forms a second acute angle with the front surface of the head, the first and second acute angles being different. Regarding claim 255, claim 15 of ‘646 is nearly verbatim pertaining to the limitations of the heights of the top surfaces of the conical tufts. Regarding claim 258, if the first and second acute angles are different, one would inherently have to be larger than the other. However claims 10 and 15 of ‘646 do not require that the first and second conical tufts terminate with respective first and second annular top surfaces, the first annular top surface having a first diameter and the second annular top surface having a second diameter. Hohlbein (described in more detail previously) provides the teaching of first and second conical tufts (each labeled 210 in Figures 1-4) each terminating with annular top surfaces (at 241, see Figures 1-4), the first annular top surface having a first diameter and the second annular top surface having a second diameter (best shown in Figure 2, where annular top surfaces of conical tufts 210 nearest the handle have a smaller diameter than those nearest the end of the toothbrush head), it is noted that the diameter of the tufts corresponds to the narrowing of the overall brush head width (Figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg